Citation Nr: 0925328	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  99-18 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a chronic 
disability manifested by headaches, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for sleep disturbance, 
to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to March 
1992 and received the Southwest Asia Service Medal with two 
bronze stars and the Kuwait Liberation Medal-Southwest Asia.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, 
denied entitlement to service connection for the dyssomnia 
(claimed in part as sleep disturbance), a disability 
manifested by headaches, and PTSD.  

In October 1999, the Veteran provided testimony at a hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.

The Veteran's appeal was previously before the Board in March 
2001 and May 2005 when the Board determined that new and 
material evidence had been submitted to reopen the claim for 
entitlement to service connection for sleep disturbance 
resulting from an undiagnosed illness and remanded all the 
claims for further action by the originating agency.  

The issue of entitlement to service connection for sleep 
disturbance, to include as due to an undiagnosed illness, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has PTSD due to in-service stressors for 
which there is corroborative evidence.

2.  The Veteran's chronic disability manifested by headaches 
has been attributed to a diagnosed illness, namely tension 
headaches, and there is no competent evidence linking such 
disability to service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active duty service.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).

2.  A disability manifested by headaches, to include tension 
headaches, was not incurred in or aggravated by active duty, 
nor may its incurrence or aggravation during such service be 
presumed.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
regarding the Veteran's claim for PTSD, further assistance is 
unnecessary to aid the Veteran in substantiating his claim.  

With respect to the Veteran's claim for entitlement to 
service connection for a disability manifested by headaches, 
in letters issued in May 2001 and December 2007, subsequent 
to the initial adjudication of the claim, VA notified the 
Veteran of the evidence needed to substantiate his claim.  
The letters also satisfied the second and third elements of 
the duty to notify by informing the Veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Nonetheless, the December 2007 
letter provided this notice.

The Veteran has substantiated his status as a veteran.  While 
he has not received specific information regarding the 
disability rating and effective date elements of his claim, 
as the claim is being denied no additional disability rating 
or effective date will be assigned.  Therefore, the Veteran 
is not prejudiced by the defective notice on these elements.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  

While some of the notice was provided after the initial 
adjudication of the claim, the timing deficiency was cured by 
readjudication of the claim in a March 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA examination and medical 
opinions in response to his claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

VA is authorized to pay compensation to any Persian Gulf 
Veteran suffering from a "qualifying chronic disability."  
A "qualifying chronic disability," includes (a) an 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection. 38 U.S.C.A. § 
1117(a)(2)(B) (West 2002).

To obtain service connection for an undiagnosed illness or 
combination of undiagnosed illnesses, a Veteran needs to show 
(1) that he or she is a Persian Gulf Veteran; (2) who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have 
become manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011 and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a) (2008).  

Manifestations of an undiagnosed illness or multisymptom 
illness include, but are not limited to, fatigue, headache, 
muscle pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b).  
The disabilities for which compensation has been authorized 
have been expanded to include medically unexplained chronic 
multisymptom illness, such as chronic fatigue syndrome.  38 
C.F.R. § 3.317(a)(2)(i).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  

Service treatment records are negative for evidence of a 
psychiatric disability, but the post-service medical evidence 
establishes that the Veteran has been diagnosed with PTSD by 
both VA and private health care providers beginning in March 
1997.  These diagnoses of PTSD were based on the Veteran's 
reported in-service stressors.  Therefore, the question 
before the Board is whether the record contains credible 
supporting evidence that the Veteran's claimed in-service 
stressors occurred. 

The Veteran contends that he incurred PTSD as a result of his 
active duty service in Saudi Arabia with the 217th 
Maintenance Battalion.  His specific stressors include 
witnessing an accident between a truck and a humvee during a 
sandstorm that resulted in the deaths of four soldiers, 
seeing dead bodies and burned out vehicles while passing 
through combat areas, participating in chemical weapon attack 
drills, and seeing burning oil fields.  

The Veteran has not alleged any involvement in combat, nor 
are his reported stressors related to participation in 
combat.  Service personnel records do not provide any 
evidence confirming the Veteran's participation in combat, 
nor is there other evidence of such participation. 

Where a determination is made that a Veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, the Veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

The Veteran's service personnel records establish that he was 
assigned to the B Company of the 125th Signal Battalion as a 
wire system team chief and served in Saudia Arabia for 
several months in 1991.  October 2003 and June 2007 responses 
from the U.S. Armed Services Center for Unit Records Research 
(CURR) corroborate that the 125th Signal Battalion was 
assigned to the 217th Maintenance Battalion during Operation 
Desert Storm.  Both CURR responses note that anecdotal 
incidents, such as those reported by the Veteran as 
stressors, were usually not verifiable through research.  

In support of his claim, the Veteran has submitted copies of 
photographs taken during his active duty in Saudi Arabia 
showing burning oil fields, abandoned and destroyed vehicles, 
and tattered clothing.  The record also contains January 1997 
and November 2003 statements from the Veteran's wife noting 
that he developed depression and mood changes shortly after 
his return from active duty service.

PTSD was diagnosed on a May 2006 VA examination.  The 
examiner attributed the diagnosis to the in-service stressors 
of seeing dead bodies, being exposed to oil fires, and fear 
from hearing biological and chemical weapons sirens.  The 
photographs provide credible supporting evidence that the 
Veteran was exposed to oil fires.  

As the record includes a diagnosis of PTSD, medical opinion 
linking the diagnosis to an in-service stressors, and there 
is supporting evidence of at least one of these stressors; 
all the elements needed for service connection have been 
established.  Accordingly, the evidence is in favor of the 
grant of service connection for PTSD.  

Headaches

The Veteran contends that he incurred a disability manifested 
by headaches during active duty service in Southwest Asia.

Service records establish that the Veteran served in Saudi 
Arabia and is the recipient of the Southwest Asia Service 
Medal with two bronze service stars and the Kuwaiti 
Liberation Medal.  Service treatment records contain some 
treatment for headaches, but such treatment was associated 
with abdominal complaints, vomiting, and fevers.  In February 
1992 the Veteran chose to forego a separation physical, and 
therefore an examination report for discharge is not 
associated with the record.

The post-service medical evidence establishes that the 
Veteran first complained of headaches in May 1994 while 
undergoing medical treatment for a neck injury following an 
April 1994 motor vehicle accident.  At that time, the Veteran 
denied any prior history of headaches.

During a July 1994 periodic examination, the Veteran reported 
having frequent headaches following a whiplash injury due to 
his April 1994 motor vehicle accident. 

Upon VA examination in September 1997 the Veteran reported 
experiencing intermittent headaches since his return from the 
Persian Gulf.  The examiner diagnosed intermittent tension-
related headaches and recommended that the Veteran undergo a 
sleep latency test and polysomnogram.  The Veteran failed to 
report for the scheduled sleep tests in March 1998.

In July 2004, the Veteran was examined by the Chief of 
Neurology at a VA medical facility.  Neurological examination 
was normal, and the VA neurologist determined that the 
Veteran's headaches were more likely than not tension 
headaches, analgesic rebound headaches from the Veteran's 
daily Tylenol and Percocet doses, and due to his possible 
obstructive sleep apnea.  The Veteran was referred for a head 
CT, and the August 2004 report indicated no abnormalities.  

The Veteran's complete claims folder was reviewed by another 
VA physician in April 2006.  The VA doctor noted that the 
Veteran did not report a primary complaint of headaches until 
after his 1994 motor vehicle accident.  The VA physician 
agreed with the Chief of Neurology's July 2004 opinion that 
the Veteran experienced tension headaches possibly aggravated 
by medication rebound and/or obstructive sleep apnea.  The 
Veteran's headaches had nothing to do with his prior military 
service.  

The Veteran contends that he incurred an undiagnosed illness 
manifested by headaches due to active duty service during the 
Gulf War.  The medical evidence of record clearly establishes 
that the Veteran has been diagnosed with tension headaches by 
a VA physician and the Chief of Neurology at a VA medical 
facility.  Therefore, the Veteran's complaints of headaches 
may not be characterized as signs or symptoms of an 
undiagnosed illness or a medically unexplained chronic multi-
symptom illness.  38 C.F.R. § 3.317(a) (2008).  

With respect to service connection on a direct basis, the 
Veteran clearly has a current disability and he has reported 
the incurrence of headaches during active duty service.  

The Veteran has reported a continuity of symptomatology, 
testifying at his October 1999 hearing that headaches began 
during active duty service and had continued to the present.  
However, the evidence of record is silent for headaches as a 
primary complaint until 1994, two years after the Veteran's 
separation from active duty service and after his involvement 
in a motor vehicle accident.  

The Veteran also denied a prior history of headaches while 
receiving medical treatment for headaches and a neck injury 
in May 1994.  In fact, the Veteran never related that his 
headaches were due to service until after his claim for 
benefits was received at VA in July 1997.  The Board finds 
that the Veteran's statements given during contemporaneous 
medical treatment are more probative than those provided for 
compensation purposes.  Further weighing against a continuity 
of symptomatology are the medical opinions attributing the 
headaches to the accident in 1994.

The record contains no other competent medical evidence of a 
nexus between the Veteran's tension headaches and his active 
duty service.  The only medical opinions of record pertaining 
to the etiology of the Veteran's headaches are those of the 
VA Chief Neurologist in July 2004 and the VA physician who 
reviewed the Veteran's claims folders in April 2006.  Both 
provided opinions against the claim.  While the Veteran has 
provided an opinion linking his disability to service, as a 
lay person, he is not competent to provide an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board therefore concludes that the evidence is against a 
nexus between the Veteran's claimed disability and his active 
duty service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim, and it is 
therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for a chronic disability 
manifested by headaches, to include as due to an undiagnosed 
illness, is denied.


REMAND

The VCAA requires that relevant private clinical records must 
be obtained and associated with the claims folder prior to 
appellate consideration of a case.  38 C.F.R. § 3.159(c)(1) 
(2008).

As noted by the Board in its May 2005 remand, the record 
contains evidence that the Veteran has undergone treatment 
for his claimed sleep disturbance at Wilmington Health 
Associates through at least December 2003.  Complete 
treatment records from this facility associated with the 
claims folders date only to July 24, 1998. 

The Board's May 2005 remand directed that complete records 
from Wilmington Health Associates should be obtained.  In 
July 2005, the Appeals Management Center (AMC) sent the 
Veteran a VCAA notice letter stating that the Board's remand 
required that it make attempts to obtain his Wilmington 
Health Associates medical records.  In response, the Veteran 
provided a signed medical release noting that he had 
continued to undergo treatment at Wilmington Health 
Associates.  

There is no indication that the AMC requested the Veteran's 
treatment records from Wilmington Health Associates.  
Therefore, the Board must remand the claim for entitlement to 
service connection for sleep disturbance to allow for 
procurement of these relevant records of private treatment.  
Stegall v. West, 11 Vet. App 268 (1998) (where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
asked to submit a new medical release for 
VA to obtain relevant treatment records 
from Wilmington Health Associates in 
Wilmington, North Carolina, subsequent to 
July 24, 1998.  If the Veteran submits 
the requested release, the AMC or RO 
should take the necessary steps to obtain 
these records.  All attempts to procure 
the referenced records should be 
documented in the claims folder.

2.  If the benefit sought on appeal is 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


